                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

DAVID SCOTT HASTINGS,

          Plaintiff,

v.                             Case No:    2:19-cv-32-FtM-29MRM

KATHLEEN A. SMITH, Public
Defender,     AMIR    CYRUS,
Assistant Public Defender,
and     MELISSA     SHERMAN,
Assistant Public Defender,

          Defendants.


                         OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #14), filed

July 19, 2019, recommending that the Application to Proceed In

District Court Without Prepaying Fees or Costs (Doc. #2) be denied

and the case be dismissed for failure to prosecute.    No objections

have been filed and the time to do so has expired. 1

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1);   Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific


     1 The Clerk mailed a copy of the Report and Recommendation to
plaintiff on July 22, 2019, and the Court allowed additional days
for mailing pursuant to Fed. R. Civ. P. 6(d).
objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.            28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.            See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     The Magistrate Judge initially directed plaintiff to file an

Amended Complaint on February 19, 2019.          (Doc. #6.)          When no

amended complaint was timely filed, the Magistrate Judge issued an

Order to Show Cause (Doc. #7).     The Magistrate Judge granted four

extensions of time to comply and to file an amended complaint.

(Docs. ## 9, 11, 12, 13.)      Upon expiration of the last deadline,

the Report and Recommendation was issued for failure to prosecute.

After conducting an independent examination of the file and upon

due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report   and   Recommendation   (Doc.   #14)    is    hereby

adopted and the findings incorporated herein.




                                 - 2 -
     2.   Plaintiff's Application to Proceed In District Court

Without Prepaying Fees or Costs (Doc. #2) is DENIED.

     3.   The   Clerk   shall   enter   judgment   dismissing   the   case

without prejudice, terminate all pending motions and deadlines,

and close the file.

     DONE and ORDERED at Fort Myers, Florida, this          16th      day

of August, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
